Dismissed and Memorandum Opinion filed July 23, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00276-CV

                          RENE D. MORSE, Appellant
                                         V.
                            BEN NEWMAN, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1123479

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 1, 2019. The clerk’s record
was filed, April 2, 2019. No brief was filed.

      On June 11, 2019, this court issued an order stating that unless appellant
filed a brief on or before July 11, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                  PER CURIAM


Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                         2